Exhibit 10.5
 
SECURITY AGREEMENT
 
This SECURITY AGREEMENT (the “Agreement”) is made as of the 23rd day of August,
2011 (the “Effective Date”), by and among Phototron Holdings, Inc., a Delaware
corporation (the “Borrower”), Growlife, Inc., a Delaware corporation
(“Growlife”), Phototron, Inc., a California corporation (“Phototron” and
together with Borrower and Growlife, the “Debtors”), and Brian B. Sagheb (the
“Secured Party”).
 
RECITAL
 
WHEREAS, to induce the Secured Party to make loans to the Borrower evidenced by
that certain Senior Secured Promissory Note issued by the Company in favor of
the Secured Party (the “Note”) on August 23, 2011, the Debtors have agreed to
enter into this Agreement and to grant to the Secured Party the security
interest in the Collateral described below.
 
AGREEMENT
 
NOW, THEREFORE, in consideration of loans made by the Secured Party under the
Note, the parties’ agreements herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereby agree as follows:


1.           Collateral Security.  As collateral security for the payment and
performance of the Borrower’s obligations under the Note and the prompt and
punctual performance of all undertakings and covenants of the Borrower under or
pursuant to the Note, whether now existing or hereafter incurred (hereinafter
collectively referred to as the “Obligations”), each Debtor hereby grants to the
Secured Party a lien upon and security interest in all assets and property of
every kind, nature and description, wherever located and in whatever form,
whether real or personal, including, without limitation all accounts and
accounts receivable, inventory, machinery, equipment, fixtures, cash or cash
equivalents, general intangibles, intellectual property (including, without
limitation, trademarks, copyrights, patents), chattel paper (whether tangible or
electronic), instruments, letter of credit rights, securities and investment
property, financial assets, deposit accounts, documents, goods (including
without limitation, all accessions to any goods), causes of action and other
property rights to cash settlements, and all books and records pertaining to all
such property, in which such Debtor at any time has any right, title and
interest (the “Collateral”).


2.           General Representations, Warranties and Covenants.  Each Debtor
agrees, and represents, warrants and covenants to the Secured Party, that:


a.           Such Debtor is a corporation duly organized, validly existing and
in good standing under the laws of the jurisdiction of its incorporation.


b.           Such Debtor’s exact legal name, jurisdiction of incorporation and
chief executive office is set forth in Section 30 below.  Such Debtor shall give
the Secured Party prior written notice of any change in such Debtors’ name,
identity or corporate structure, or of any reincorporation, reorganization or
other action that may result in a change of the jurisdiction or organization of
such Debtor.


 
 

--------------------------------------------------------------------------------

 
 
c.           The execution, delivery and performance by such Debtor of this
Security Agreement and the Intellectual Property Security Agreement and
financing statements delivered by such Debtor to the Secured Party in connection
with this Security Agreement (this Security Agreement together with the
Intellectual Property Security Agreement and the financing statements are
hereinafter referred to individually as a “Security Document” and collectively
as the “Security Documents”) are within such Debtor’s powers, have been duly
authorized by all necessary action, and do not contravene (i) such Debtor’s
charter or bylaws or (ii) any law binding on or affecting such Debtor.


d.           No authorization or approval or other action by, and no notice to
or filing with, any governmental authority or regulatory body is required for
the due execution, delivery and performance by such Debtor of any Security
Document.


e.           Each Security Document constitutes the legal, valid and binding
obligation of such Debtor, enforceable against such Debtor in accordance with
its terms.


3.           Financing Statements.  Each Debtor authorizes the Secured Party to
file any financing statement necessary to perfect the liens and security
interests granted under this Security Agreement, and any continuation statement
or amendment with respect thereto, in any appropriate filing office without the
signature of such Debtor where permitted by applicable law.  At any time upon
the request of the Secured Party, each Debtor shall execute or deliver to the
Secured Party any and all financing statements, original financing statements in
lieu of continuation statements, security agreements, pledges, assignments by
way of security, endorsements of certificates of title, and all other similar
documents, in form and substance reasonably satisfactory to the Secured Party
(collectively, the “Additional Documents”), and take any other actions, that the
Secured Party may request in its reasonable discretion to create, perfect and
continue perfected or to better perfect the Secured Party’s lien on the
Collateral, and in order to fully consummate all of the transactions
contemplated hereby.  To the maximum extent permitted by applicable law, each
Debtor authorizes the Secured Party to execute any such Additional Documents and
take any such other actions in such Debtor’s name and authorizes the Secured
Party to file such executed Additional Documents in any appropriate filing
office.  Each Debtor hereby irrevocably makes, constitutes, and appoints the
Secured Party (and any of the Secured Party’s officers or designated agents) as
such Debtor’s true and lawful attorney, with power to (a) if such Debtor refuses
to, or fails timely to execute and deliver any of the Additional Documents, sign
the name of such Debtor on any of the Additional Documents, and (b) endorse such
Debtor’s name on any of its payment items (including all of its respective cash
collections) that may come into the Secured Party’s possession.  The appointment
of the Secured Party as such Debtor’s attorney, and each and every one of its
respective rights and powers, being coupled with an interest, is irrevocable
until all of the obligations under this Security Agreement have been fully and
finally repaid and performed.
 
 
2

--------------------------------------------------------------------------------

 
 
4.           Power of Attorney.  Each of the officers and designated agents of
the Secured Party is hereby irrevocably made, constituted and appointed the true
and lawful attorney for each Debtor (without requiring any of them to act as
such) with full power of substitution to do the following (such power to be
deemed coupled with an interest): (a) after an Event of Default (as defined
below), endorse the name of such Debtor upon any and all checks, drafts, money
orders and other instruments for the payment of monies that are payable to such
Debtor and constitute collections on the Collateral, (b) at any time, execute in
the name of such Debtor and/or file any financing statements, schedules,
assignments, instruments, documents and statements that such Debtor is obligated
to give the Secured Party hereunder or is necessary to perfect the Secured
Party’s security interest in or lien upon the Collateral, (c) at any time, to
verify the validity, amount or any other matter relating to the Collateral by
mail, telephone, telecopy or otherwise, provided that, if an Event of Default
has not occurred, the Secured Party shall give prior notice thereof describing
the manner in which such verification shall be conducted, and (d) after an Event
of Default, do such other and further acts and deeds in the name of such Debtor
that the Secured Party may reasonably deem necessary or desirable to enforce or
protect the Secured Party’s interest in any Collateral.


5.           Control Collateral.  Each Debtor agrees that it will take any and
all reasonable steps that the Secured Party requests in order for Secured Party
to obtain control of any Collateral in accordance with Sections 9-104, 9-105,
9-106, and 9-107 of the Uniform Commercial Code with respect to any of such
Debtor’s securities accounts and deposit accounts, electronic chattel paper,
investment property, and letter-of-credit rights.  No arrangement contemplated
hereby or by any control agreement in respect of any deposit accounts or
securities accounts or other investment property shall be modified by such
Debtor without the prior written consent of the Secured Party.  Upon the
occurrence and during the continuance of an Event of Default, the Secured Party
may notify any bank or securities intermediary to liquidate the applicable
deposit account or securities account or any related investment property
maintained or held thereby up to the amount of the Obligations and remit the
proceeds thereof to the Secured Party to be applied as payment of Obligations
payable under this Security Agreement.


6.           Sale, Lease, or Disposition of Collateral.  Each Debtor will not,
other than in the ordinary course of business, sell, contract to sell, lease,
encumber (including, without limitation, granting a security interest in all or
any portion of the Collateral to any third party other than the Secured Party),
or dispose of the Collateral or any interest in it without the written consent
of the Secured Party until this Security Agreement and all of the Obligations
have been fully satisfied and indefeasibly paid in full.


7.           Dissolution or Liquidation.  Each Debtor shall not commence a
dissolution or liquidation without the Secured Party’s prior consent.


8.           Reimbursement of Expenses.  At the option of the Secured Party, the
Secured Party may discharge taxes, liens, interests, or perform or cause to be
performed for and on behalf of each Debtor any actions and conditions,
obligations, or covenants that such Debtor has failed or refused to perform.  In
addition, the Secured Party may pay for the preservation of the Collateral.  All
sums expended by the Secured Party under this paragraph, including but not
limited to, attorneys’ fees, court costs, agent’s fees, or commissions, or any
other cost or expenses, shall be deemed and be included in the Obligations and
will bear interest from the date of payment at same rate as the Note and will be
payable at the time and place designated in the Note, and will be secured by
this Security Agreement.


 
3

--------------------------------------------------------------------------------

 
 
9.             Payment; Guaranty.


a.           The Borrower will pay the Note secured by this Security Agreement
and any renewal or extensions thereof in accordance with the terms and
provisions of the Note.  The Borrower also will repay immediately all sums
expended by the Secured Party in accordance with the terms and provisions of
this Security Agreement.


b.           Growlife and Phototron hereby jointly and severally,
unconditionally guaranty (a) the due and punctual payment of the principal of,
premium on, if any, and interest, if any, on, the Note, whether at maturity, by
acceleration, redemption or otherwise, the due and punctual payment of interest
on overdue principal of, premium on, if any, and interest, if any, on, the Note,
if any, if lawful, and the due and punctual performance of all other obligations
of the Borrower to the Secured Party all in accordance with the terms of the
Note and (b) in case of any extension of time of payment or renewal of the Note
or any of such other obligations, that the same will be promptly paid in full
when due or performed in accordance with the terms of the extension or renewal,
whether at stated maturity, by acceleration or otherwise.


10.           Change of Place of Business.  Each Debtor will promptly notify the
Secured Party of any change of such Debtor’s chief place of business, the
location of the Collateral or the place where records concerning the Collateral
are kept.


11.           Leases.  Each Debtor shall deliver to the Secured Party, at such
Debtor’s expense, copies of all leases for each leased premises on which such
Debtor operates.


12.           Insurance.  Each Debtor shall maintain or cause to be maintained
insurance on the Collateral against fire, flood, casualty and such other hazards
in such amounts, with such deductibles and with such insurers as are customarily
used by companies operating in the same industry as such Debtor.  If and when
the Secured Party requests such in writing, each Debtor shall furnish the
Secured Party with evidence of insurance as the Secured Party may reasonably
require.  In the event a Debtor fails to procure or cause to be procured any
such insurance or to timely pay or cause to be paid the premium(s) on any such
insurance, the Secured Party may do so for such Debtor, but such Debtor shall
continue to be liable for the same.  The policies of all such casualty insurance
shall contain standard Loss Payable Clauses issued in favor of the Secured Party
under which all losses thereunder shall be paid to the Secured Party as the
Secured Party’s interest may appear.  Such policies shall expressly provide that
the requisite insurance cannot be altered or canceled without thirty (30) days
prior written notice to the Secured Party and shall insure the Secured Party
notwithstanding the act or neglect of a Debtor.  Each Debtor hereby appoints the
Secured Party as such Debtor’s attorney-in-fact, exercisable at the Secured
Party’s option to endorse any check which may be payable to such Debtor in order
to collect the proceeds of such insurance and any amount or amounts collected by
the Secured Party pursuant to the provisions of this paragraph may be applied by
the Secured Party to the Obligations.  Each Debtor also agrees to notify the
Secured Party, promptly, upon such Debtor’s receipt of a notice of termination,
cancellation, or non-renewal from its insurance company of any such
policy.  Each Debtor shall maintain, and shall deliver to the Secured Party upon
request evidence of public liability, products liability and business
interruption insurance in such amounts as are customary for companies in the
same or similar businesses located in the same or similar area.
 
 
4

--------------------------------------------------------------------------------

 


13.           Financial Records.  Each Debtor shall keep current and accurate
books of records and accounts in which full and correct entries will be made of
all of its business transactions, and will reflect in its financial statements
adequate accruals and appropriations to reserves, all in accordance with
GAAP.  Each Debtor shall deliver to the Secured Party (all to be in form and
substance satisfactory to the Secured Party) such data, reports, statements and
information, financial or otherwise, as the Secured Party may reasonably
request.


14.           Existence and Rights.  Each Debtor shall do, or cause to be done,
all things necessary to preserve and keep in full force and affect its
existence, good standing and rights.


15.            Inspection.  Each Debtor will permit any of the Secured Party’s
officers or other designated agents to visit and inspect any of such Debtor’s
facilities, or any other facility where any Collateral is kept, during regular
business hours, to examine and audit all of such Debtor’s books of account,
records, reports and other papers, to make copies and extracts therefrom and to
discuss its affairs, finances and accounts with its officers, employees and
independent certified public accountants and attorneys.  Each Debtor shall pay
to the Secured Party all reasonable fees based on standard rates for such
inspections.


16.           Time of Performance and Waiver.  In performing any act under any
Security Document, time is of the essence.  The Secured Party’s acceptance of
partial or delinquent payments, or the failure of the Secured Party to exercise
any right or remedy, will not constitute a waiver of any obligation of any
Debtor or right of the Secured Party and will not constitute a waiver of any
other similar default that occurs later.


17.           Material Adverse Developments.  Each Debtor agrees that
immediately upon becoming aware of any development or other information which
would reasonably be expected to materially and adversely affect its business,
financial condition or property, or its ability to perform under this Security
Agreement, it shall give to the Secured Party telephonic or facsimile notice
specifying the nature of such development or information and such anticipated
effect.


18.           Default:  Each Debtor will be in default under this Security
Agreement on the occurrence of any of the following events or conditions (each,
an “Event of Default”):


a.           Default in the payment or performance of the Note or any other note
with respect to any of the Obligations secured by this Security Agreement,
including, without limitation, the Borrower’s failure to pay any of the
Obligations including but not limited to charges, fees, expenses or other
monetary obligations owing to the Secured Party arising out of or incurred in
connection with any of the Security Documents on the date when such payment is
due and payable, whether upon maturity, acceleration, demand or otherwise;


b.           If any warranty, representation or other statement by or on behalf
of a Debtor contained in or pursuant to this Security Agreement, or in any
document, agreement or instrument furnished in compliance with, relating to, or
in reference to this Security Agreement, is false, erroneous, or misleading in
any material respect when made;
 
 
5

--------------------------------------------------------------------------------

 


c.           Any material portion of a Debtor’s assets is attached, seized,
subjected to a writ or distress warrant, or is levied upon, or (unless permitted
by the terms of this Security Agreement) comes into the possession of any third
person and the same is not lifted or discharged before the earlier of thirty
(30) days after the date it first arises or five (5) days prior to the date on
which such property or asset is subject to forfeiture by such Debtor;


d.           If a notice of lien, levy or attachment is filed or issued by the
United States or any department or instrumentality thereof or by any state,
county, municipality or other governmental agency against all or any portion of
the Collateral or a material portion of a Debtor’s property, which levy, lien or
attachment (i) would be entitled to priority over the Secured Party’s lien on
the Collateral and (ii) is not lifted or discharged within the earlier of thirty
(30) days of issuance or five (5) days prior to the exercise of remedies with
respect to any such levy, assessment or attachment;


e.           If the obligations of a Debtor under this Security Agreement or
under any other Security Document is limited or terminated by operation of law
or by such Debtor;


f.           If this Security Agreement or any other Security Document that
purports to create a lien in favor of the Secured Party, shall, for any reason,
fail or cease to create a valid and perfected and, except to the extent
permitted by the terms hereof or thereof, first priority lien on the Collateral
covered hereby or thereby;


g.           If any provision of any Security Document shall at any time for any
reason be declared to be null and void, or the validity or enforceability
thereof shall be contested by a Debtor or any other person, or a proceeding
shall be commenced by such Debtor or any other person, or by any governmental
authority having jurisdiction over such Debtor, seeking to establish the
invalidity or unenforceability thereof, or such Debtor shall deny that it has
any liability or obligation purported to be created under any Security Document;


h.           If any Debtor ceases its business operations; or


i.            Dissolution, termination of existence, insolvency, appointment of
a receiver for any part of the Collateral, assignment for the benefit of
creditors, or the commencement of any proceeding under any bankruptcy or
insolvency law by or against any Debtor.


19.           Cure.   Nothing contained in this Security Agreement or any of the
other Security Documents shall be deemed to compel the Secured Party to accept a
cure of any Event of Default hereunder, if such cure occurs after the Secured
Party’s acceleration of the Obligations.
 
 
6

--------------------------------------------------------------------------------

 


20.           Remedies.  On the occurrence of any Event of Default, and at any
later time, the Secured Party may declare all Obligations due and payable
immediately and may proceed to enforce payment and exercise any and all of the
rights and remedies provided by the California Uniform Commercial Code as well
as other rights and remedies either at law or in equity possessed by the Secured
Party.  The Secured Party may require each Debtor to assemble the Collateral and
make it available to the Secured Party at any place to be designated by the
Secured Party that is reasonably convenient to the Secured Party and such
Debtor.  Unless the Collateral is perishable, threatens to decline speedily in
value, or is of a type customarily sold on a recognized market, the Secured
Party will give each Debtor reasonable notice of the time and place of any
public sale or of the time after which any private sale or any other intended
deposition of the Collateral is to be made.  The requirements of reasonable
notice will be met if the notice is mailed, postage prepaid, to the address of
the Debtor set forth below at least ten (10) days before the time of the sale or
disposition.  Expenses of retaking, holding, preparing for sale, selling, or the
like will include the Secured Party’s reasonable attorneys’ fees and legal
expenses, and all will be included as part of the Obligations and will be
secured by this Security Agreement.  All rights and remedies granted to the
Secured Party hereunder and under the Security Documents, or otherwise available
at law or in equity, shall be deemed concurrent and cumulative, and not
alternative remedies, and the Secured Party may proceed with any number of
remedies at the same time until all Obligations are indefeasibly satisfied in
full.  The exercise of any one right or remedy shall not be deemed a waiver or
release of any other right or remedy, and Secured Party, upon or at any time
after the occurrence of an Event of Default, may proceed against any Debtor, at
any time, under any agreement, with any available remedy and in any order.


21.           Intellectual Property.  In addition to, and without limiting in
any way the granting of the liens hereunder, upon the Event of Default, each
Debtor hereby assigns, transfers, and conveys to the Secured Party a
nonexclusive license and right to use all trademarks, trade names, copyrights,
patents or technical processes owned or used by such Debtor that relate to the
Collateral, together with any goodwill associated therewith, all to the extent
necessary to enable the Secured Party to realize on the Collateral and to enjoy
the benefits of the Collateral.  This right shall inure to the benefit of all
successors, transferees and assigns of the Secured Party and their successors,
transferees and assigns, whether by voluntary conveyance, operation of law,
transfer, assignment, foreclosure, deed in lieu of foreclosure or
otherwise.  Such license and right shall be granted free of charge without the
requirement that any payment of any kind or nature whatsoever be made to the
Debtor.


22.           Termination of Security Interest.  The security interest granted
herein shall terminate, and all rights to the Collateral shall revert to the
applicable Debtor, upon the payment in full, or other satisfaction to which the
Secured Party agrees, of all Obligations.  Upon such termination Secured Party
hereby authorizes each Debtor to file any UCC termination statements necessary
to effect such termination and Secured Party shall, at such Debtor’s expense,
execute and deliver to such Debtor any additional documents or instruments as
such Debtor shall reasonably request to evidence such termination.


23.           Governing Law.  This Security Agreement shall be governed by, and
construed in accordance with, the laws of the State of California, except as
required by mandatory provisions of law and except to the extent that the
validity and perfection or the perfection and the effect of perfection or
non-perfection of the security interest created hereby, or remedies hereunder,
in respect of any particular collateral are governed by the law of a
jurisdiction other than the state of California.  Each Debtor hereby (i)
irrevocably submits to the jurisdiction of any state or federal court sitting in
Los Angeles County, California in any action or proceeding arising out of or
relating to this Security Agreement, (ii) waives any defense based on doctrines
of venue or forum non conveniens, or similar rules or doctrines, and (iii)
irrevocably agrees that all claims in respect of such an action or proceeding
may be heard and determined in state or federal courts located in Los Angeles
County, California.  Each Debtor and the Secured Party waives any right to trial
by jury in any action, proceeding or counterclaim arising out of or relating to
this Security Agreement.
 
 
7

--------------------------------------------------------------------------------

 


24.           Parties Bound.  This Security Agreement will binding on and inure
to the benefit of the parties and their respective heirs, executors,
administrators, legal representatives, successors, and assigns as permitted by
this Security Agreement.


25.           Validity and Construction.  If any one or more of the provisions
contained in this Security Agreement is for any reason held to be invalid,
illegal, or unenforceable, the invalidity, illegality, or unenforceability of
that provision will not affect any other provision of this Security Agreement,
and this Security Agreement will be construed as if the invalid, illegal, or
unenforceable provision had never been contained in it.


26.           Sole Agreement.  The Security Documents constitute the only
agreement of the parties with respect to securing the payment and performance of
the Obligations, and supersede any prior understandings or written or oral
agreements between the parties, respecting the subject matter thereof.


27.           Integrated Agreement.  The Security Documents shall be construed
as integrated and complementary of each other, and as augmenting and not
restricting the Secured Party’s rights and remedies.  If, after applying the
foregoing, an inconsistency still exists, the provisions of this Security
Agreement shall constitute an amendment thereto and shall control.


28.           Commercial Code Definitions Applicable.  All terms used in this
Security Agreement that are defined in the California Uniform Commercial Code
will have the same meaning in this Security Agreement as in the California
Uniform Commercial Code.


29.           Marshaling.  The Secured Party shall not be required to marshal
any present or future collateral security (including but not limited to the
Collateral) for, or other assurances of payment of, the Obligations or any of
them or to resort to such collateral security or other assurances of payment in
any particular order, and all of its rights and remedies hereunder and in
respect of such collateral security and other assurances of payment shall be
cumulative and in addition to all other rights and remedies, however existing or
arising.  To the extent that it lawfully may, each Debtor hereby agrees that it
will not invoke any law relating to the marshaling of collateral which might
cause delay in or impede the enforcement of the Secured Party’s rights and
remedies under this Security Agreement or under any other instrument creating or
evidencing any of the Obligations or under which any of the Obligations is
outstanding or by which any of the Obligations is secured or payment thereof is
otherwise assured, and, to the extent that it lawfully may, such Debtor hereby
irrevocably waives the benefits of all such laws.


30.           Notices.  All notices required or permitted hereunder shall be in
writing and shall be deemed effectively given: (a) upon personal delivery to the
party to be notified, (b) when sent by confirmed telex, electronic mail or
facsimile if sent during normal business hours of the recipient, and if not,
then on the next business day, (c) five (5) days after having been sent by
registered or certified mail, return receipt requested, postage prepaid, or
(d) one (1) day after deposit with a nationally recognized overnight courier,
specifying next day delivery, with written verification of receipt.  All
communications shall be sent:
 
 
8

--------------------------------------------------------------------------------

 


If to a Debtor, to:
20259 Ventura Boulevard
Woodland Hills, CA 91364
Attn: Chief Executive Officer
E-mail: doug@growlifeinc.com
Facsimile: (818) 992-0202

 
If to the Secured Party, to:
13749 Calvert Street
Valley Glen, CA 91401
E-mail: bsagheb@yahoo.com
Facsimile: (310) 352-4370

 
or at such other address, e-mail address or facsimile number as the Debtor or
the Secured Party may designate by ten (10) days advance written notice.


31.           Expenses.  In addition to the rights of the Secured Party
hereunder, each Debtor hereby agrees to pay on demand all costs and expenses
(including, without limitation, fees, expenses, audit fees, search fees, filing
fees and other client charges of counsel to the Secured Party) incurred by the
Secured Party in connection with the enforcement of the Secured Party’s rights,
and the collections of all amounts due, under any Security Document, all of
which will be included as part of the Obligations and will be secured by this
Security Agreement.


32.           Indemnity.  Each Debtor releases and shall indemnify, defend and
hold harmless the Secured Party and its officers and designated agents, of and
from any claims, demands, liabilities, obligations, judgments, injuries, losses,
damages and costs and expenses (including, without limitation, reasonable legal
fees) resulting from (i) acts or conduct of such Debtor or under, pursuant or
related to this Security Agreement and the other Security Documents, (ii) such
Debtor’s breach, or alleged breach, or violation of any representation,
warranty, covenant or undertaking contained in this Security Agreement or the
other Security Documents, and (iii) such Debtor’s failure, or alleged failure,
to comply with any or all laws, statutes, ordinances, governmental rules,
regulations or standards, whether federal, state or local, or court or
administrative orders or decrees, and all costs, expenses, fines, penalties or
other damages resulting therefrom, unless resulting from acts or conduct of the
Secured Party constituting willful misconduct or gross negligence.  NO
INDEMNIFIED PERSON SHALL BE RESPONSIBLE OR LIABLE TO ANY OTHER PARTY TO ANY
SECURITY DOCUMENT, ANY SUCCESSOR, ASSIGNEE OR THIRD PARTY BENEFICIARY OF SUCH
PERSON OR ANY OTHER PERSON ASSERTING CLAIMS DERIVATIVELY THROUGH SUCH PARTY, FOR
INDIRECT, PUNITIVE, EXEMPLARY OR CONSEQUENTIAL DAMAGES WHICH MAY BE ALLEGED AS A
RESULT OF CREDIT HAVING BEEN EXTENDED, SUSPENDED OR TERMINATED UNDER ANY
SECURITY DOCUMENT OR AS A RESULT OF ANY OTHER TRANSACTION CONTEMPLATED HEREUNDER
OR THEREUNDER.
 
 
9

--------------------------------------------------------------------------------

 


33.           Headings. The headings of any paragraph or section of this
Security Agreement are for convenience only and shall not be used to interpret
any provision of this Security Agreement.


34.           Survival.  All warranties, representations, and covenants made by
each Debtor herein, or in any agreement referred to herein or on any
certificate, document or other instrument delivered by it or on its behalf under
this Security Agreement, shall be considered to have been relied upon by the
Secured Party, regardless of any investigation made by the Secured Party or on
its behalf.  All statements in any such certificate or other instrument prepared
and/or delivered for the benefit of the Secured Party shall constitute
warranties and representations by each Debtor hereunder.  Except as otherwise
expressly provided herein, all representations, warranties and covenants made by
each Debtor hereunder or under any other agreement or instrument shall be deemed
continuing until all Obligations are satisfied in full.


35.           Successors and Assigns.  This Security Agreement shall inure to
the benefit of and be binding upon the successors and assigns of each of the
parties.  No Debtor may transfer, assign or delegate any of its duties or
obligations hereunder.


36.           No Duty on the Part of the Secured Party.  The powers conferred on
the Secured Party hereunder are solely to protect its interest in the Collateral
and shall not impose any duty upon it to exercise any such powers.  The Secured
Party shall be accountable only for amounts that it actually receives as a
result of the exercise of such powers, and neither the Secured Party nor any of
its officers or agents shall be responsible to each Debtor for any act or
failure to act hereunder, except for their own gross negligence or willful
misconduct.


37.           Duplicate Originals, Counterparts.  Two or more duplicate
originals of this Security Agreement may be signed by the parties, each of which
shall be an original but all of which together shall constitute one and the same
instrument.  This Security Agreement may be executed in counterparts (including
via facsimile or digital image format), all of which counterparts taken together
shall constitute one completed fully executed document.


38.           Modification; Action of Secured Party.  No modification hereof or
any agreement referred to herein shall be binding or enforceable unless in
writing and signed by each Debtor and the Secured Party.


39.           Third Parties.  No rights are intended to be created hereunder, or
under any related agreements or documents for the benefit of any third party
donee, creditor or incidental beneficiary of any Debtor.  Nothing contained in
this Security Agreement shall be construed as a delegation to the Secured Party
of a Debtor’s duty of performance, including, without limitation, such Debtor’s
duties under any account or contract with any other person or entity.


40.           Revival and Reinstatement of Obligations.  If the incurrence or
payment of the Obligations by the Borrower or the transfer to the Secured Party
of any property should for any reason subsequently be declared to be void or
voidable under any state, federal or other law relating to creditors’ rights,
including provisions of the Bankruptcy Code relating to fraudulent conveyances,
preferences, or other voidable or recoverable payments of money or transfers of
property (collectively, a “Voidable Transfer”), and if the Secured Party is
required to repay or restore, in whole or in part, any such Voidable Transfer,
or elects to do so upon the reasonable advice of counsel, then, as to any such
Voidable Transfer, or the amount thereof that the Secured Party is required or
elect to repay or restore, and as to all reasonable costs, expenses, and
attorneys fees of the Secured Party related thereto, the liability of each
Debtor automatically shall be revived, reinstated, and restored and shall exist
as though such Voidable Transfer had never been made.
 
 
10

--------------------------------------------------------------------------------

 


41.           Parol Evidence.  This writing is intended by the parties as a
final expression of their agreement and, together with the other Security
Documents, is intended as a complete and exclusive statement of the terms of
their agreement, thereby superseding all oral negotiations and prior writing
with respect to the subject matter thereof.  No course of prior dealings between
the parties and no usage of the trade shall be relevant to supplement or explain
the terms or provisions of this Security Agreement.  Acceptance or acquiescence
in the course of performance rendered under this Security Agreement shall not be
relevant to determine the meaning of this Security Agreement even though the
accepting or acquiescing party has knowledge of the nature of the performance or
opportunity for objection.




[SIGNATURE PAGES FOLLOW]



 
11

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the Effective
Date.
 

Debtors: PHOTOTRON HOLDINGS, INC.          
 
By:
/s/ Douglas Braun       Douglas Braun       Chief Executive Officer          

  GROWLIFE, INC.          
 
By:
/s/ Douglas Braun       Douglas Braun       Chief Executive Officer          

  PHOTOTRON, INC.          
 
By:
/s/ Brian B. Sagheb       Brian B. Sagheb       Chief Executive Officer        
 

       
SECURED PARTY:
  BRIAN B. SAGHEB               /s/ Brian B. Sagheb  

 
 
SIGNATURE PAGE TO SECURITY AGREEMENT
 